Case 3:19-cv-01433-WQH-AHG Document 16 Filed 08/14/19 PageID.89 Page 1 of 2



  1

  2

  3

  4

  5

  6

  7

  8                   IN THE UNITED STATES DISTRICT COURT
  9               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10

 11
      ROQUE ROCKY DE LA FUENTE,                  19-cv-1433-WQH-AG
 12
                                 Plaintiff, ORDER GRANTING
 13                                         DEFENDANT’S EX PARTE
                 v.                         APPLICATION FOR AN ORDER
 14                                         SHORTENING TIME
      ALEX PADILLA,
 15                                              Action Filed: July 30, 2019
                                Defendant.
 16                                              Hon. William Q. Hayes
 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                             1
                                      Order Granting Ex Parte Application (19-cv-01433-WQH-AHG)
Case 3:19-cv-01433-WQH-AHG Document 16 Filed 08/14/19 PageID.90 Page 2 of 2



  1         After considering the papers submitted in support of and given Plaintiff’s
  2   agreement with Defendant’s Ex Parte Application for an Order Shortening Time
  3   (“Application”), and good cause appearing, IT IS ORDERED THAT Defendant’s
  4   Application be GRANTED.
  5         Plaintiff De la Fuente will respond to Defendant’s motion to transfer venue
  6   (ECF No. 14) on or before August 15, 2019.
  7         Defendant will file a reply, if any, on or before August 16, 2019.
  8         Under the Court’s Civil Pretrial & Trial Procedures, proposed orders are
  9   required for motions that are not fully noticed and set for hearing twenty-eight days
 10   or more after the date of filing. As the motion to transfer will now be adjudicated
 11   in less than twenty-eight days, Defendant must submit a proposed order in
 12   conjunction with the motion at the time they submit their reply.
 13         The motion to transfer venue will then be submitted for decision absent a
 14   further order from this Court setting oral argument.
 15

 16        IT IS SO ORDERED.
      Dated: August 14, 2019
 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                2
                                           Order Granting Ex Parte Application (19-cv-01433-WQH-AHG)
